 1    Daniel Johnson Jr. (No. 57409)
      Mario Moore (No. 231644)
 2    Robert G. Litts (No. 205984)
      James A. Glenn (pro hac vice)
 3    DAN JOHNSON LAW GROUP, LLP
      400 Oyster Point Blvd., Suite 321
 4    South San Francisco, CA 94080
      Telephone:     (415) 604-4500
 5    dan@danjohnsonlawgroup.com
      mario@danjohnsonlawgroup.com
 6    robert@danjohnsonlawgroup.com
      james@danjohnsonlawgroup.com
 7
      Sean P. DeBruine (No. 168071)
 8    1259 El Camino Real, Suite 406
      Menlo Park, CA 94025
 9    Telephone: (650) 269-9140
      sean@debruinelaw.com
10
      Attorneys for Plaintiff
11    IPSILIUM LLC
12    Sarah E. Piepmeier (SBN 227094)
      Elise S. Edlin (SBN 293756)
13    Andrew T. Ohlert (SBN 306443)
      KIRKLAND & ELLIS LLP
14    555 California Street
      San Francisco, CA 94104
15    Telephone: (415) 439-1400
      Facsimile: (415) 439-1500
16    sarah.piepmeier@kirkland.com
      sarah.piazza@kirkland.com
17    elise.edlin@kirkland.com
      andrew.ohlert@kirkland.com
18
      Attorneys for Defendant
19    CISCO SYSTEMS, INC.
20                                 UNITED STATES DISTRICT COURT

21                                NORTHERN DISTRICT OF CALIFORNIA

22                                       OAKLAND DIVISION

23
      IPSILIUM LLC,                                Case No. 4-17-cv-07179-HSG
24
                     Plaintiff,
25                                                JOINT STIPULATION AND ORDER
            v.                                    TO EXTEND DEADLINES
26    CISCO SYSTEMS, INC.                         Hon. Haywood S. Gilliam, Jr.
27
                     Defendant.
28

     Joint Stipulation and Order                               Case No. 4-17-cv-07179-HSG
     to Extend Deadlines
 1            Pursuant to Civil Local Rules 6-2 and 7-12, Defendant Cisco Systems, Inc. (“Cisco”) and
 2   Plaintiff Ipsilium LLC (“Ipsilium”) (collectively, “the Parties”) hereby jointly stipulate and agree,
 3   subject to the approval of the Court, to briefly extend two briefing deadlines as shown in the table
 4   below:
 5            WHEREAS, Ipsilium attached both a redacted version (Dkt. No. 77-3) and a sealed version
 6   (Dkt. No. 77-4) of its Motion for Leave to Amend Infringement Contentions to its Administrative
 7   Motion to File Under Seal (Dkt. No. 77), which it filed on Friday, April 5, 2019;
 8            WHEREAS, the Clerk instructed Ipsilium to re-file the redacted version (Dkt. No. 77-3) of
 9   its Motion for Leave to Amend Infringement Contentions using the appropriate event on Monday,
10   April 8, 2019, and Ipsilium did so that day (Dkt. No. 79);
11            WHEREAS, the Clerk instructed Ipsilium to notice its Motion for Leave to Amend
12   Infringement Contentions (Dkt. Nos. 77-3, 77-4, 79) on Tuesday, April 9, 2019 (Dkt. No. 81), and
13   Ipsilium did so that day (Dkt. No. 83);
14            WHEREAS, on Wednesday, April 10, 2019, the Court continued the noticed hearing on
15   Ipsilium’s Motion for Leave to Amend Infringement Contentions (Dkt. Nos. 77-3, 77-4, 79) from
16   May 16, 2019 to May 22, 2019 (Dkt. No. 87);
17            WHEREAS, the Parties wish to clarify the briefing schedule given the multiple filings
18   initiating this motion and noticing the hearing;
19            WHEREAS, the Parties jointly stipulate and agree, subject to the approval of the Court, that
20   the briefing deadlines on Ipsilium’s Motion for Leave to Amend Infringement Contentions (Dkt.
21   Nos. 77-3, 77-4, 79) shall be briefly extended as set forth in the table below;
22            WHEREAS, the Parties agree that these brief extensions will not affect any other deadline in
23   the case;
24            NOW THEREFORE, the Parties hereby stipulate and request that the Court extend the
25   deadlines as follows:
                                   Action                                   Original          Proposed
26                                                                          Deadline          Deadline
27    Cisco’s Opposition to Motion for Leave to Amend                        4/22/19           4/24/19
      Ipsilium’s Reply in Support of Motion for Leave to Amend               4/29/19           5/2/19
28
                                                        1
     Joint Stipulation and Order                                          Case No. 4-17-cv-07179-HSG
     to Extend Deadlines
 1
     DATED: April 12, 2019                                 By: /s/ Sarah E. Piepmeier
 2
                                                           Sarah E. Piepmeier (No. 227094)
 3                                                         Attorney for Defendant
                                                           CISCO SYSTEMS, INC.
 4

 5                                                         By: /s/ Robert G. Litts
                                                           Robert G. Litts (No. 205984)
 6                                                         Attorney for Plaintiff
                                                           IPSILIUM, LLC
 7

 8
                                               ATTESTATION
 9
            Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that concurrence in the
10
     filing of this document has been obtained from the other signatories.
11

12
      DATED: April 12, 2019                                /s/ Sarah E. Piepmeier
13                                                         Sarah E. Piepmeier

14

15
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
16

17
     DATED: April 12, 2019                        _____________________________________
18
                                                  Hon. Haywood S. Gilliam, Jr.
19                                                United States District Judge

20

21

22

23

24

25

26

27

28
                                                       2
     Joint Stipulation and Order                                         Case No. 4-17-cv-07179-HSG
     to Extend Deadlines
